By the court.

Up ham, J.
There are a number of objections to sustaining the present libel.
1. It does not appear that the libellant has at this time a residence within the state. She is described in the libel as late of Dorchester, in this state; and it appears from one of the affidavits furnished that she has been for two or three years last past at work in Lowell, Massachusetts. Her residence within the state should appear.
2. If her residence is within the state, it is at Lyme, or Dorchester, in the county of Grafton; and it is not the practice of this court to entertain libels for divorce, unless filed and returnable within the county where the libellant resides — except in cases where, the libel being filed in such *162county, the court have ordered a notice returnable in some other county, or in case where the court have permitted the libel to be filed in another county, and ordered a notice returnable in the county of the residence.
3. One of the causes for divorce alleged is extreme cruelty ; but there is no specification of the same in the libel, which is essential; besides, the extreme cruelty complained of was eight years prior to the application for the divorce, and no reason is assigned why an earlier application was not made, which should have been given.
4. Another allegation is that the husband has been absent three years without making suitable provision for the maintenance of the wife ; but there is no evidence of sufficient ability of the husband, except at the time of his leaving. Evidence should be furnished, sufficient to satisfy the court of the continued ability of the husband to maintain the wife during the three years. Mere physical strength, and capacity to labor, is not, ordinarily, evidence of such ability.
5. Another allegation is that the husband had been absent more than three years without being heard of; but no evidence is produced from the friends of the husband, or reason assigned why such evidence was not procured, which is uniformly required. Such evidence should conform to the words of the statute — that the husband has not been “ heard of,” N. H. Laws 57, — and should not be merely that he has not been heard from, — which latter expression, according to the- understanding of most witnesses, refers to some direct personal communication by letter or otherwise, and does not, necessarily, negative the fact that the husband may have been heard of, and thus bring the testimony fully within the words of the statute.
The libel is defective in the particulars specified ; and they are enumerated, as many applications are open to similar exceptions, and it is important that the rules of the court in this respect should be known. The testimony offered is also deficient: in the points adverted to.

Libel dismissed.